Citation Nr: 1138035	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  07-10 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board previously adjudicated the Veteran's claim in November 2010.  The claim for service connection for hearing loss and tinnitus was denied.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's attorney and VA's General Counsel filed a Joint Motion requesting that the Court vacate the Board's decision.  The Joint Motion also requested that the Court remand the case to the Board for further development and re-adjudication in accordance with the directives of the April 2011 Joint Motion.  The Court granted the Joint Motion for remand in April 2011 and returned the case to the Board.  

The Board wrote to the Veteran in April 2011.  The Veteran was advised that the case was returned to the Board by the Court.  He was further advised that he had 90 days to submit additional evidence or argument in support of his claim.  The Veteran's representative submitted additional argument in support of the case in September 2011.

The Board notes that treatise evidence was received at the RO in October 2010 and forwarded to the Board in June 2011, after the prior Board decision was issued.  The evidence appears to be duplicative, in part, of other treatise evidence already of record.  In any event, the treatise material will be considered by the agency of original jurisdiction (AOJ) on remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran served on active duty from February 1953 to February 1955.  He submitted his original claim for VA disability compensation benefits in February 2006.  The Veteran alleged that he had a bilateral hearing loss and tinnitus that were due to his military service.  In particular, he said that he was treated for bilateral ear infections at Fort Leonard Wood, Missouri.  He said that his ears bled for several days.  He also said he served as a combat engineer during service and this exposed him to loud acoustic trauma.  He said he worked around heavy equipment.  The Veteran stated that he believed this exposure caused his present hearing loss and tinnitus.  He has made multiple statements that his hearing loss and tinnitus were the result of his exposure to acoustic trauma in service.

The only post-service treatment identified by the Veteran was from VA.  He did not specify the dates of treatment.  

A copy of the Veteran's DD 214 was received in August 2006.  His dates of service were as reflected.  The Veteran did not serve in combat; his overseas service was in Germany.  

In August 2006, the AOJ contacted the Army hospital at Fort Leonard Wood in an effort to obtain any records for the Veteran.  The AOJ was informed that there were no records available for the Veteran and prior records from the facility would have been sent to the National Personnel Records Center (NPRC) during the time of the fire.  (A fire destroyed a number of records, particularly Army records, at the NPRC in July 1973).

Associated with the claims folder are VA treatment records for the period from April 1999 to April 2005.  The records show that the Veteran was seen as a new patient on April 27, 1999.  The Veteran was noted to complain of a chronic hearing loss and wanted help with a hearing test and hearing aids.  An initial audiology clinic evaluation of June 1, 1999, noted that the Veteran wanted to be evaluated for hearing aids.  The entry noted that audiological data revealed a bilateral low to high frequency hearing loss with a degree of impairment from mild to severe.  The note indicated that this impairment would jeopardize the Veteran's medical care.  There was no mention of any type of inner ear problem or noise exposure as the possible etiology of the hearing loss.  The evaluation was limited to the level of hearing loss and need for amplification.  The Veteran was issued hearing aids in July 1999.  A follow-up appointment in August 1999 noted that the hearing aids were working well.  The next actual treatment entry is from June 2004.  The Veteran was seen for an adjustment of his hearing aids.  There was no history taken of chronic ear infections at any time in the past.  Moreover, there was no indication of any other ear pathology.

The Veteran was afforded a VA audiology examination in February 2007.  The examiner noted that the Veteran alleged he had a bilateral hearing loss since service.  The Veteran also reported an ear infection during basic training.  The examiner further noted a history of noise exposure to heavy equipment during service.  There was also post-service noise exposure to machinery noise that required ear plugs and ear muffs.  The examiner also said that the Veteran reported that he had tinnitus that had an onset of 40 years earlier.  The tinnitus was bilateral.

The results of the audiogram and speech recognition testing demonstrated a hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2011).  The examiner, a Ph.D. audiologist, stated that the claims folder was reviewed.  She noted that the Veteran's military records were fire-related and unavailable.  She said that the Veteran was not involved with combat during service.  The examiner said that the hearing loss noted during the examination was not consistent with noise induced hearing loss.  She said the hearing loss was much worse than typical noise exposure and the configuration was not consistent with acoustic trauma.  She further noted that the Veteran had waited 50 years to submit his claim.  The examiner said that, considering all of the evidence of record, it was not as likely as not that the Veteran's hearing loss or tinnitus resulted from acoustic trauma during service.  She added that it was as likely as not that the hearing loss and tinnitus resulted from post-military noise exposure, aging or other genetic factors.

The Veteran's claim for service connection was denied in February 2007.  He submitted his notice of disagreement (NOD) in March 2007.  The Veteran said he had an ear infection on several occasions in service.  He said he believed this infection, along with his noise exposure in service, had caused his tinnitus and hearing loss.  The Veteran acknowledged that he was not in combat but said he was still exposed to acoustic trauma because of the noise from the equipment he operated in service.  

The Board remanded the case for additional development in July 2009.  It was noted that the VA examiner had specifically ruled out acoustic trauma as the source of the Veteran's hearing loss.  The Board noted that the examiner did not address the question of whether there was a relationship between the Veteran's reported ear infections in service and his hearing loss and tinnitus.  

On remand, the Veteran's claims folder was referred to the VAMC for a medical review and opinion in June 2010.  No examination was provided.  The reviewer, a physician with no reported otolaryngology experience, noted that he had reviewed the claims folder and listed the reason for the review.  The prior examination was reviewed and it was noted that the Veteran's STRS were not available.  The examiner reviewed the statements from the February 2007 report.  In that regard it was noted that earlier examiner had said the Veteran's hearing loss was not consistent with acoustic trauma and that neither the hearing loss nor tinnitus was due to service.  

The examiner said the Veteran said he had repeated otitis media while in service and was treated.  He said this could not be confirmed because of the absence of military records.  The examiner said that a literature search indicated that sensorineural hearing loss may be due to chronic otitis media and included a copy of the literature with his report.  The examiner said that, taking all of these factors into account, it was his opinion that, if the Veteran truly did have numerous episodes of otitis media while he was in the military service as reported, it was at least as likely as not that the current hearing loss can be attributed to those ear infections in service.  

The examiner included two articles; one entitled Is sensorineural hearing loss with chronic otitis media due to infection or aging in order patients?  The second was entitled Sensorineural hearing loss in patients with chronic otitis media.  He did not discuss the contents of either of the two articles.  Nor did he relate how many episodes of otitis media would constitute "numerous" episodes.  The examiner also did not state how the Veteran's hearing loss would be related to the infections; he only referred to the two articles.  Finally, there is no indication that the examiner had any expertise as an otolaryngologist, or in ear, nose, and throat (ENT) matters.  

A new examination is required to address the issue of causation of the Veteran's hearing loss and tinnitus.  Such examination must be conducted by an individual with the requisite experience to evaluate the Veteran's contentions, the evidence of record, and the medical literature submitted in regard to the claim.

Finally, the Veteran has not provided evidence of any type of treatment for ear infections in the 50+ years between his military service and his claim for VA benefits.  He initiated outpatient treatment with VA in 1999 for the purpose of obtaining hearing aids.  On remand, he should be asked to provide evidence of prior treatment in the years after service.  The Board understands that records dating back to his service dates may be impossible to find but the Veteran should be able to at least identify sources of treatment records that may be available and are more recent in time.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

The Veteran should be advised that records of treatment for ear infections and/or hearing loss and tinnitus in the years since service, and prior to his claim, are important for substantiating his claim for service connection.  He should also be informed that he can submit other evidence to demonstrate a history of hearing loss, tinnitus, and/or ear infections.

2.  Upon completion of the above development, the AOJ should arrange for the Veteran to be scheduled for a VA examination by an ENT physician.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The results of any testing must be included in the examination report.

The examiner is advised that the Veteran is claiming entitlement to service connection for bilateral hearing loss and tinnitus as related to his military service.  He has alleged his hearing loss and tinnitus are due to his exposure to acoustic trauma during service; related to his service as a combat engineer - with no combat service.  He has also alleged that he was treated for ear infections during service and that is an alternate theory of causation.  

The examiner is advised that the Veteran has a hearing loss for VA disability purposes.  This is documented by the VA examination report of February 2007.  The audiologist examiner at that time opined that the Veteran's current hearing loss and tinnitus were not due to acoustic trauma in service.  She did not address the infection theory of causation.

A medical opinion was provided by a VA physician in June 2010.  The physician did not examine the Veteran but relied on the evidence of record to conclude that, if the Veteran did have numerous ear infections in service, it was at least as likely as not that the current hearing loss can be attributed to those ear infections.  The physician included two articles of medical literature that discuss an association between ear infections and the development of hearing loss but did not discuss how the articles related to the facts of this Veteran's claim. 

The examiner should take a detailed history of the Veteran's claimed ear infections in service.  The examiner should also take a detailed history of any post-service ear infections as well as post-service noise exposure.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's hearing loss is related to his military service.  This would include consideration of the Veteran's claimed noise exposure and his claimed ear infections during service.  In particular, the examiner should reference the medical articles of record and discuss why the Veteran's claimed ear infections either support a finding of causation of hearing loss or do not support such a finding.

The examiner is also requested to provide an opinion as to whether it is at least as likely as not that the Veteran's claimed tinnitus is related to the Veteran's military service.

The examiner should provide a complete rationale for any opinion provided.  Medical reasons for accepting or rejecting the Veteran's theories that hearing loss and tinnitus are related to military service should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion on the issues at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

3.  The AOJ must ensure that the medical examination report and opinions comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran, and his representative, should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

